Exhibit 10.58

AMENDMENT

THIS AMENDMENT is made as of October 23, 2006 and amends the Employment
Agreement dated as of November 21, 2005, as amended as of February 13, 2006
(collectively the “Employment Agreement”), between DENDRITE INTERNATIONAL, INC.
(“Dendrite”) and JEFFREY BAIRSTOW (“Employee”).  Unless defined in the
Amendment, capitalized terms used in this Amendment will have the meaning set
forth in the Employment Agreement.

WHEREAS, the Company and the Employee are parties to the Employment Agreement
and wish to amend the Employment Agreement; and

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Company and the Employee agree as follows:

1.             Section 4(b) of the Employment Agreement is deleted and replaced
as follows:

If your employment hereunder is terminated by Dendrite for any reason other than
death, Cause (as defined in Exhibit A), or Disability (as defined in Exhibit A),
you shall be entitled to receive severance payments of your monthly base salary
for 12 months following your employment termination (calculated at the rate of
base salary then being paid to you as of the date of termination) and your Final
Annual Target Bonus (as defined below Section 4(g)).  The severance payments to
be paid to you under this Section 4(b) shall be referred to herein as the
“Severance Payment.”  The Severance Payment shall be paid to you in twelve
consecutive equal monthly payments commencing in the payroll period following
the date you sign the separation agreement described in Section 4(d) below.  No
interest shall accrue or be payable on or with respect to any Severance
Payment.  In the event of a termination of your employment described in this
Section 4(b), you shall be provided continued “COBRA” coverage pursuant to
Sections 601 et seq. of ERISA under Dendrite’s group health plan.  During the
period which you receive the Severance Payment, your cost of COBRA coverage
shall be the same as the amount paid by employees of Dendrite for the same
coverage under Dendrite’s group health plan.  Notwithstanding the foregoing, in
the event you become re-employed with another employer and become eligible to
receive health coverage from such employer, the payment of COBRA coverage by
Dendrite as described herein shall cease.  You agree to notify Dendrite of any
full-time employment that you begin while receiving the Severance Payment.

2.             A new Section 4(g) is added to the Employment Agreement as
follows:

Final Annual Target Bonus means the annual target bonus established for you in
the fiscal year in which your employment terminates, or, if the annual target
bonus has not been established for you in such fiscal year, then the annual
target bonus for the prior fiscal year shall be used.


--------------------------------------------------------------------------------


3.             Except as expressly modified by this Amendment, all of the terms
and conditions of the Employment Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties have signed this Amendment as of the first date
written above.

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

By:

 

/s/ Christine A. Pellizzari

 

Name:

Christine A. Pellizzari

 

Title:

Sr. Vice President, General Counsel

 

 

and Secretary

 

Date:

November       , 2006

 

 

 

 

 

 

 

 

/s/ Jeffrey Bairstow

 

Name:

Jeffrey Bairstow

 

Date:

November       , 2006

 


--------------------------------------------------------------------------------